DETAILED ACTION
This communication is a first Office Action Non-Final rejection on the merits. Claims1-20 as originally filed are currently pending and are considered below. 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Terminal Disclaimer
The terminal disclaimer filed on October 5, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent #9,704,206, U.S. Patent #8,706,583, U.S. Patent #8,595,094, and U.S. Patent #10,497,073 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 25, 2019, September 16, 2020, October 8, 2020, November 13, 2020 and August 6, 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-20 are allowed.


Reasons for Allowance
The most remarkable prior arts on record are to Crabtree et al. U.S. Patent Application Publication 2010/0217550 and Crabtree et al. U.S. Patent Application Publication 2010/0332372
Crabtree et al. is directed to a system for electric grid utilization and optimization, comprising a communications interface executing on a network-connected server and adapted to receive information from a plurality of iNodes, the plurality of iNodes comprising a source iNode, a sink iNode, and a plurality of transmission or distribution iNodes, an event database coupled to the communications interface and adapted to receive events from a plurality of iNodes via the communications interface, a modeling server coupled to the communications interface, and a statistics server coupled to the event database and the modeling server, wherein the modeling server, on receiving a request to establish an allocation of at least one of transmission losses, distribution losses, and ancillary services to a specific sink iNode, computes at least one virtual path for flow of electricity between a source iNode and the specific sink iNode and wherein the modeling server further computes, for each transmission or distribution iNode included in the computed virtual path, at least one energy loss and allocates a portion thereof to the specific sink iNode. Crabtree et al., Abstract. 
Crabtree et al. is directed to a multidimensional energy decision system, comprising a plurality of server systems, including at least a statistics server and an interface adapted to receive and send digital information from at least a client system, and further adapted to optionally communicate with the digital exchange via a packet-based data network, wherein the multidimensional energy decision system periodically optimizes operational parameters of client system for a specific time period and a specific energy asset from client system based on forecasted conditions, and directly, or upon decision confirmation from a client system, procures or makes dispatchable energy resources, related externalities, or related derivative financial products, available to a digital exchange or other parties, wherein upon the purchase of a listed asset by another party or across digital exchange, implements dispatch procedures to . Crabtree et al., Abstract. 
Neither Crabtree reference teach the novel limitations of the claimed invention, wherein the settlement processor receives Internet Protocol (IP)-based messages in real-time or in predetermined time intervals from at least one active grid element configured for network communication with the settlement processor via at least one coordinator;
wherein the at least one active grid element generates revenue grade metrology data based on measurement and verification for a participation of the at least one active grid element in the electric power grid;
wherein the settlement processor provides a market-based financial settlement message based upon the revenue grade metrology data and a quantifying market rate for monetization for any unit of kilowatts with respect to time.
Moreover, none of the prior art of record remedies the deficiencies found in either Crabtree et al. reference or could be combined with any other reference to produce the claimed invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”







Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Crabtree et al. U.S. Patent Application Publication 2010/0218108 discusses system and method for trading complex energy securities.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHFORD S HAYLES whose telephone number is (571)270-5106. The examiner can normally be reached M-F 6AM-4PM with Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 5712703324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ASHFORD S HAYLES/Primary Examiner, Art Unit 3687